Exhibit 10.2

LOGO [g78030logo1.jpg]

June 30, 2006

Anne L. Arvia

11952 Duchess Avenue

Mokena, IL 60448

Dear Anne:

I am pleased to extend you a formal offer of employment with Nationwide. Your
position will be President, Nationwide Bank pending Board approval and will
report to me.

Anne, the specifics of the job offer package are detailed below. This offer is
contingent upon the following:

 

  •  

Completion of our on-line employment application

 

  •  

Successful completion of and acceptable results from a background check and drug
screen

 

  •  

U.S. employment eligibility verification

COMPENSATION

Nationwide provides a competitive total compensation program that’s designed to
reward both annual and long term performance results that help build our
business. The components of the executive compensation program include: base
salary that reflects roles and responsibilities, annual incentive pay that
reflects the organization’s performance compared to annual business plans and
differentiated based on individual performance and long term incentive plans
that provide an opportunity to share in the company’s success over time. During
2006, the compensation structure and programs for executives are undergoing
review and revision. Please note that all compensation programs are subject to
annual review and Board approval.

Base salary

The base salary being offered is $325,000 which will be paid to you on an annual
basis.

Sign On Incentive

You will receive a total of $100,000 as a sign-on bonus with $50,000 payable
within 30 days of employment and another $50,000 payable in January, 2007. You
must be employed in good standing at the time of payment. This sign-on bonus is
required to be repaid to the Company in the event that you voluntarily terminate
your employment prior to completing 24 months of employment. The Repayment
schedule is: 100% if termination occurs within 12 months and 50% if termination
occurs after 12 months but prior to 24 months of employment.



--------------------------------------------------------------------------------

Anne L. Arvia

Job Offer Package – Components

June 30, 2006

You will also receive shares of NFS, Inc. restricted stock to deliver a target
award of $50,000. Vesting is 1/3 per year (100% vesting after 3 years). Number
of shares to be determined at the time of grant based on fair market value and
valuation model.

Performance Incentive Plan (PIP)

You will be a participant in the Performance Incentive Plan (PIP) which is the
Nationwide short term (annual) incentive plan. For 2006, your award will be 55%
of year-end base salary for the calendar year 2006 (not prorated based upon date
of hire and guaranteed for 2006). Incentive payments under this plan occur in
March, 2007 and are subject to the approval by the Board of Directors. Beginning
in 2007, the award you receive payable in March, 2008 will be based upon both
your individual and year-end business unit performance.

Long-Term Incentive Equity Plan (LTEP)

You will be a participant in the Long-Term Incentive Equity Plan. For 2006, your
target award will be $157,200, prorated to reflect your date of hire. Your
target award will be allocated 50% using Nationwide Value Added (NVA)
performance metrics (a cash opportunity) and 50% to Nationwide Financial
Services, Inc. nonqualified stock options. The number of options granted will be
determined based on fair market value and a valuation model with 100% vesting
achieved in three years. The option term is 10 years.

The award you receive under the LTEP portion allocated to NVA will be based on
the increase or decrease in NVA from the previous year. This plan utilizes a
banking concept whereby the participant receives 1/3 of the bank balance, if
positive, in March 2007. The remaining two-thirds will be carried over as the
beginning balance for 2008. All targets and awards under this plan are subject
to the approval by the Board of Directors.

NFS Stock Ownership Guidelines

As a senior executive, you will be subject to NFS stock ownership guidelines.
You will be expected to acquire and hold NFS stock with a minimum value of two
(2) times your base salary within five years. More information will be
forthcoming soon after your start date.

Voluntary Deferred Compensation Plan

Nationwide provides executives an opportunity to voluntarily defer up to 80% of
your cash compensation to a future date. Within 30 days of hire you will receive
information about making a voluntary deferral election. This is an annual
election and any decision made regarding 2006 participation will not affect
future eligibility.

 

2



--------------------------------------------------------------------------------

Anne L. Arvia

Job Offer Package – Components

June 30, 2006

BENEFITS

Nationwide offers a comprehensive, competitive package of executive benefits.
Throughout an executive’s period of Nationwide service, benefits often represent
up to 20% of the total rewards package. The information below is a general
description of the benefits Nationwide currently offers. Benefits can and do
change from time to time. Because of Internal Revenue Code limits as well as
plan provisions, certain plans have eligibility requirements, benefits limits
and vesting requirements; and both pension and savings plans are provided
through a combination of tax-qualified and non-qualified plans.

Retirement – Pension

The Nationwide Retirement Plan is an account balance qualified defined benefit
plan. Participants receive pay credits that are determined using a service-based
formula. During the first year of employment, participants receive credits of 3%
on eligible compensation up to the Social Security Wage Base ($94,200 in 2006)
and 3% on eligible compensation over the Social Security Wage Base. The plan
provides for incremental changes in credits on eligible compensation at 3, 9 and
15 years of service. Interest is credited each pay period based upon published
rates that change quarterly. Participants are vested after completing 60 months
of Vesting Service, in accordance with the plan rules. Assuming participants
have met eligibility and vesting requirements, associates receive full pension
benefits at normal retirement defined as age 65 with reduced benefits provided
for early retirement prior to age 65. Participation is automatic and there are
no associate contributions. You will be notified of your participation once you
have completed one year of service.

Supplemental Retirement Plan

The Nationwide Supplemental Retirement Plan is a nonqualified plan designed to
“make-up” lost retirement benefits created by IRS limitations in the defined
benefit pension plan. You will automatically participate in this plan if
eligible.

Retirement – Savings

The Nationwide Savings Plan is a qualified defined contribution plan
(401(k)) that provides participants with the opportunity to contribute between
1% and 80% of pre-tax compensation and receive company matching contribution of
3% of compensation (defined as salary and annual incentive) subject to IRS
limitations. For 2006, the IRS pre-tax contribution limits are $15,000 ($20,000
for participants who are age 50 or over by December 31, 2006) and $220,000 of
covered compensation. Participation is voluntary and company matching
contributions are contingent on associate election to participate. Associates
also have an option to make post-tax Roth contributions to the savings plan.
Associates may participate as soon as administratively feasible following hire.

Supplemental Defined Contribution Plan

The Nationwide Supplemental Defined Contribution Plan is a non-qualified plan
designed to “make-up” company match normally provided under the Nationwide
Savings Plan that participants would otherwise receive but for IRS limitations.

 

3



--------------------------------------------------------------------------------

Anne L. Arvia

Job Offer Package – Components

June 30, 2006

Health and Welfare

Health and wellness benefits including medical, dental, life and disability, and
others are all available beginning the first day of the month after your first
30 days of employment, assuming you meet the active at work requirements.
Detailed information regarding the individual plans and associate contribution
rates are provided online, as well as through the Associate Service Center.

Paid Time Off

Nationwide provides associates with paid time off for reasons including
vacation, personal time, sickness for you (first five days) or a family member.
You will begin accruing paid time off at a rate of 8 hours and 30 minutes
beginning with completion of the first pay period. This accrual rate will
provide you with an annual maximum of twenty-eight days.

Other Benefits and Programs

As a Nationwide executive, you will have access to a variety of other benefits
and programs or services including:

 

  •  

Parking – executive garage parking, washing and service privileges at a cost of
$120 per month for a domestic vehicles or $110 per month for foreign vehicles

 

  •  

Financial planning services for executives are available through the Asset
Management Group

 

  •  

Annual executive physical examination provided at no cost to you

 

  •  

Educational assistance eligibility occurs after one year of service

 

  •  

Credit union services

Relocation

A complete relocation package is provided to executives at your level. A
Relocation Consultant will contact you with information and services.

Executive Outplacement Benefits

In the event you are asked to leave Nationwide for reasons other than gross
misconduct, fraud, ethical or criminal violations, or violations of corporate
policy, you would be provided with the following:

One year base salary and accrued short term incentive;

Six to twelve month of outplacement firm services.

 

4



--------------------------------------------------------------------------------

Anne L. Arvia

Job Offer Package – Components

June 30, 2006

CUSTOMER RELATIONSHIP REQUIREMENT

Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company
(herein, referred to as “The Companies”) require that company officers also be
customers of The Companies or of its affiliates. This bylaw requirement can be
fulfilled through purchasing auto, homeowner’s or other coverage through Allied
or AgriBusiness or other affiliated Nationwide companies; purchasing life
insurance or annuities from Nationwide life insurers; or by investing in funds
managed by Gartmore. Obtaining accidental death and dismemberment coverage
through the Ohio Farm Bureau also satisfies the customer criteria. In order to
verify compliance with the customer bylaw requirement as well as avoid any
regulatory challenges, you will be contacted regarding verification of
compliance. If you have any questions please contact Glenn Soden 614-249-7610 or
Thom Barnes 614-249-8169.

Once you have reviewed all of your employment offer details, please feel free to
contact me with any questions. I can be reached at (614) 249-6950. I hope you
find this offer of employment attractive both from a professional and personal
perspective. I look forward to your reply.

Sincerely,

Mark Thresher

President and Chief Operating Officer

Nationwide Financial

Anne,

Once you have had the opportunity to review this offer, please sign and return a
copy (additional copy included) in the enclosed self-addressed envelope at your
earliest convenience.

I accept the job offer as outlined above:

 

X

 

 

 

Anne L. Arvia

 

5